Citation Nr: 9932513	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  93-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for arthritis of 
multiple joints including the left shoulder, lower 
extremities, and other joints.  

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a fractured right fibula and 
tibia, postoperative with atrophy and shortening of the right 
leg.  

5.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches and nasal allergies.  

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


8.  Entitlement to a compensable evaluation for a perforation 
of the left eardrum, postoperative.  

9.  Entitlement to a compensable evaluation for a perforation 
of the right eardrum, postoperative.  

10.  Entitlement to a compensable evaluation for internal 
derangement of the right knee.  

11.  Entitlement to a compensable evaluation for a right ring 
finger disability with deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty for training from July 
1976 to June 1977 and on active duty from June 1977 to 
October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO).  The Board previously 
remanded the claim in June 1995 for evidentiary development. 


REMAND

In March 1998, the appellant indicated that he would 
"respectfully request [a] personal appearance before the 
board."  Although he had a hearing at the RO in May 1999 (at 
which time it was indicated that he would "forego testimony 
in lieu of getting current examinations scheduled" relative 
to the increased rating issues), it appears from the 
foregoing that the appellant's request may be reasonably 
construed as a desire for a hearing before a member of the 
Board at the RO.  

Following VA medical examination conducted later in May 1999, 
the RO issued a supplemental statement of the case in August 
1999 in which it was indicated that the appellant had 
withdrawn his appeal of the issue of an increased rating for 
tinnitus, beyond the 10 percent rating in effect.  On  review 
of the May 1999 testimony, such conclusion (while somewhat 
equivocal) appears to be consistent with the transcript and 
November 1999 written argument by his representative; thus 
the issue is not listed on the title page above.  

To ensure claim full compliance with due process 
requirements, the case is REMANDED for the following 
development:

In accordance with the usual procedure, 
the RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999).  Such notice 
thereof should be furnished the appellant 
no less than 30 days prior to the date of 
the scheduled hearing.  38 C.F.R. § 19.76 
(1999).

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



